Citation Nr: 0717405	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  99-01 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for a skin condition, 
to include chloracne, claimed as due to herbicide exposure.

2.  Entitlement to service connection for acute porphyria, 
claimed as due to herbicide exposure.

3.  Entitlement to service connection for a blood disorder, 
claimed as secondary to hepatitis or status post infectious 
hepatitis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION


The veteran served on active duty from September 1965 to 
September 1968.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating 
decision in which the RO, inter alia, denied the veteran's 
claim for service connection for a blood condition secondary 
to hepatitis, and determined that new and material evidence 
to reopen the previously denied claim for service connection 
for a skin disorder, to include as due to herbicide exposure, 
had not been submitted.  In April 1998, the veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in September 1998, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in December 1998.  

In January 1999, the veteran testified during a hearing 
before a Decision Review Officer at the RO; a transcript of 
that hearing is of record. 

By rating action in August 1999, the RO denied the veteran's 
claim for service connection for acute porphyria.  While the 
RO did not provide the veteran with notice of his appellate 
rights with regard to that claim, it did include the issue in 
the August 1999 supplemental SOC (SSOC) that addressed the 
issues in appellate status.  In March 2000, the veteran's 
representative filed with the RO a Form 646 that included 
argument regarding the claim for service connection for acute 
porphyria; the Board has construed this statement as a timely 
substantive appeal as to that claim.  

In January 2001, the Board reopened the claim for service 
connection for a skin condition, to include chloracne, and 
remanded to RO that claim, on the merits, along with the 
claims for service connection for acute porphyria, claimed as 
due to herbicide exposure, and for a blood disorder, as 
secondary to status post infectious hepatitis, for additional 
development.  After accomplishing the requested action, the 
RO continued the denial of each claim on appeal (as reflected 
in a February 2003 SSOC) and returned these matters to the 
Board.

In December 2003, the Board, again, remanded these matters to 
the RO for further action, to include arranging for the 
veteran to undergo additional VA examinations.  After 
accomplishing the requested action, the RO continued the 
denial of each claim on appeal (as reflected in a July 2006 
SSOC) and returned these matters to the Board for further 
appellate consideration.

The Board's decision on the claims for service connection 
involving herbicide exposure is set forth below.  The claim 
for service connection for a blood disorder, as secondary to 
status post infectious hepatitis, is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant when further action, on his 
part, is required.

As a final preliminary matter, the Board notes that April 
2006, the veteran raised the issue of entitlement to special 
monthly compensation based on the need for aid and 
attendance.  As that issue has not been adjudicated, it is 
not properly before the Board; hence, it is referred to the 
RO for the appropriate action.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  Because the appellant served in the Republic of Vietnam 
during the Vietnam era, his exposure to herbicides is 
presumed.

3.  Recent medical examination has confirmed that there is no 
current medical diagnosis of any skin disability (to include 
chloracne).

4.  Recent medical examination has confirmed that there is no 
current medical diagnosis of acute porphyria.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin condition, 
to include chloracne, claimed as due to herbicide exposure, 
are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.313 (2006).

2.  The criteria for service connection for acute porphyria, 
claimed as due to herbicide exposure, are not met. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.313 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of the evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)(addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in May 2002 and March 2004 letters, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claims for 
service connection, as well as what information and evidence 
must be submitted by the appellant, what information and 
evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claims.  After issuance of each 
notice described above, and opportunity for the appellant to 
respond, the July 2006 SSOC reflects readjudication of the 
claims.  Hence, the appellant is not shown to be prejudiced 
by the timing of this VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2007);  See 
also,  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect).

The Board notes that the July 2006 SSOC informed the 
appellant how disability ratings and effective dates are 
assigned and the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  The Board 
also finds that the appellant is not prejudiced by the timing 
or form such notice.  Because the Board's decision herein 
denies the claims for service connection now under 
consideration, no disability rating or effective date is 
being, or is to be, assigned; accordingly, there is no 
possibility of prejudice to the veteran under the 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well as VA examination reports and outpatient 
treatment records from VA Medical Center (VAMC) in Clarksburg 
West Virginia.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

I.  Background

The service medical records show that on enlistment 
examination in July 1963, the clinical evaluation of the skin 
culminated in a diagnosis of tinea cruris.  The service 
medical records show treatment for tinea corporus of the 
right am and axilla, a recurrent rash at the beltline, a rash 
on the face and dorsum pedis, dermatitis of the hand.  The 
service medical records also show diagnoses of infectious 
hepatitis during service.  On separation examination in July 
1968, the clinical evaluation of all systems was normal and 
not defects or diagnoses were noted.  

July 1976 private outpatient treatment records shows that the 
veteran reported a dry red rash and that he had the same 
condition in 1966 while in Vietnam.  Dermatitis was noted.  

A March 1984 statement of Dr. Hall indicated that the veteran 
was first seen in July 1976 with a dry red rash with some 
pruritis over his body and around his nails.  It was 
indicated that the diagnosis was tinea corporis and 
onychomycosis.  

A June 1984 private Agent Orange History and Physical 
included an assessment of skin rash, probably fungal.  

VA outpatient treatment records dated from November 1983 to 
October 1990 show assessments of possible chloracne in March 
1984 and tinea corporis in November 1983.  

In A September 1991 statement, a VA physician noted that a 
March 1984 VA treatment record noted lesions suspected as 
chloracne and stated that he had personally noted skin 
changes and findings consistent with chloracne.

On VA examination in April 1994, the examiner summarized the 
veteran's in-service treatment for skin rashes and hepatitis.  
After examination of the skin, the diagnosis was extensive 
tinea corporis and tinea unguim without any objective signs 
of chloracne or porphyria cutanea tarda.  

VA outpatient treatment records dated from September 1996 to 
April 1999 include assessments of possible atypical 
chloracne, tinea corporis, fungal dermatitis and acute 
porphyria (hepatic type).  A February1999 neurological 
consultation report includes a notation that porphyria was 
caused by the veteran's diabetes.  

On VA examination in February 2003, the examiner noted that 
the veteran's military record included numerous mentions of 
tinea cruris and tinea corporis, but no description of a rash 
similar to chloracne.  The post-service VA treatment records 
were noted, including a 1984 assessment of possible chloracne 
and onychomycosis of the hands and feet.  The examiner 
indicated that those two problems did not manifest themselves 
within one year of exposure to Agent Orange and no link from 
Agent Orange could be made.  

On VA skin examination in August 2004, the veteran reported 
that he had a red rash on his feet and, later, his whole 
body, not long after he arrived in Vietnam.  He indicated 
that his skin was all cleared up now.  He reported that he 
got rid of all the fungus about three years earlier.  He 
reported being exposed to Agent Orange during service in 
Vietnam and that he was treated for tinea cruris in 1963 and 
tinea of the hand and trunk (KOH+) in service.  It was noted 
that the he contracted hepatitis in 1964 but denied any skin 
manifestations.  The examiner noted that a 1994 physical 
examination indicated no sign of porphyria.  On examination, 
there were no skin lesions on the face, neck, chest or arms.  
The right 5th fingernail was deformed and thickened, the 
others were clear.  The arms and axilla were without 
erythema, rashes, vesicles, or dermatitis.  It was noted that 
the left lower extremity had a prosthetic left leg and the 
right lower leg and a puncture type wound of his anterior 
tibia.  The assessment was history of dermatophytosis of the 
body, feet and nails, resolved by the veteran's report for 
three years.  It was noted that the right 5th fingernail was 
deformed but appeared to be traumatic rather than fungal.  It 
was indicated that there was no sign of chloracne or 
porphyria.  The examiner indicated that there were no skin 
conditions other than the draining, recent traumatic injury 
on the right calf.  

In an August 2004 addendum, the examiner indicated that the 
medical record was reviewed and indicated that, according to 
the pictures and his claims file, the veteran seemed to have 
fungal infection (dermatophytosis) involving his trunk, groin 
and nails during the sixties and seventies which was cleared 
by systemic therapy with griseofulvin.  It was indicated that 
on examination there was no evidence of fungal infection or 
any sequel of previous agent orange exposure.  It was also 
indicated that the nature of previous history of hepatitis 
remained unknown, however, previous laboratory tests for 
hepatitis B and A antibodies during the eighties was 
negative.  The examiner concluded that there was no sign for 
porphyria cutanea tarda.  

On VA hematology examination in August 2004, the examiner 
noted that the veteran's history of service in Vietnam and 
the treatment for tinea cruris and tinea corporis during 
service.  The examiner also noted that the record included 
post-service photographs of the veteran's rash of the trunk, 
back, legs and arms.  It was noted that the veteran reported 
that the generalized rash resolved spontaneously several 
years earlier and he had had no further skin manifestations.  
The veteran's medical history was summarized.  It was 
indicated that a diagnosis of acute porphyria was made in 
1998, based on elevations of coproporphyrinogen and 
porphobilinogen.  Based on a hematology examination at that 
time, the differential diagnosis included acute intermittent 
porphyria (AIP), variegate porphyria (VP) and hereditary 
coproporphyria (HCP).  The veteran denied any new skin 
lesions over the past several years.  He also indicated that 
he had no known family history of porphyria.  On physical 
examination, the skin was clear.  The examiner indicated that 
there were no skin rashes on any skin surface.  

The examiner concluded that, after extensive review of the 
veteran's medical records, it appeared that the skin 
manifestations were primarily fungal (tinea corporis and 
tinea cruris).  It was indicated that he had not exhibited 
skin manifestations over the previous three years, which 
spontaneously resolved without further treatment.  The 
examiner also indicated that although a diagnosis of acute 
porphyria (hepatic-type) was made, based on elevations of 
coproporphyria and porphobilinogen, a specific type of 
porphyria was not concluded, but the differential diagnosis 
included AIP, VP and HCP.  The examiner indicated that VP and 
AIP were inherited autosomal dominant disorders and the 
veteran could not have acquired this during his military 
service.  The examiner also indicated that the veteran did 
not have porphyria cutanea tarda, based on an extensive 
review of the medical records, photographs and examination of 
the veteran.  The examiner also noted that the case was also 
discussed with a physician in dermatology, who saw the 
veteran and concluded that he did not have porphyria cutanea 
tarda.  The examiner also concluded that it was not at all 
likely that the veteran's conditions were secondary to Agent 
Orange exposure.  

A December 2005 VA pre-operative history and physical report 
noted that the skin was within normal limits and there were 
no recent changes.  Chronic venous insufficiency skin changes 
were noted on the right lower extremity but, otherwise, no 
lesions or rashes were identified.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Such a determination requires a finding of 
current disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see 
also VAOPGCPREC 7-93.  

If a veteran was exposed to a herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II or adult-onset diabetes 
mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which it 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to herbicides 
also may be established by showing that a disorder resulting 
in disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 
U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.  

After a full review of the record, including the testimony 
and statements of the veteran, the Board concludes that 
service connection for a skin disorder or for acute 
porphyria, each claimed as due to herbicide exposure, is not 
warranted.  

Initially, the Board points out that the appellant served in 
the Republic of Vietnam during the Vietnam era, his exposure 
to herbicides is presumed.  That notwithstanding, each claim 
must be denied because the probative evidence on this 
question confirms that the veteran does not currently have 
either disability.  

The Board notes that in and post-service medical records 
reflect notations as to skin problems, variously diagnosed.  
However, during the most recent VA examinations in August 
2004, the veteran reported that his skin condition had 
resolved and had not been present for three years.  On 
examination, the examiners found no evidence of a current 
skin condition.  With regard to the claimed porphyria, it was 
also concluded that the veteran did not have porphyria 
cutanea tarda and there is no current diagnosis of acute 
porphyria.   

As noted above, notwithstanding any assertions advanced in 
connection with the current appeal, the competent, probative 
evidence establishes that there is no current, chronic skin 
condition, to include a diagnosis of chloracne, or current 
diagnosis of acute porphyria-the disabilities for which 
service connection is sought.  It is noteworthy that the 
neither the veteran nor his representative has alluded to the 
existence of any medical evidence that, in fact, establishes 
diagnoses of current skin disability and/or acute porphyria 
upon which to predicate a grant of service connection.

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in disability.  See 
38 U.S.C.A. § 1110.  Hence, where, as here, the competent 
medical evidence establishes that the veteran does not have 
either claimed disability-a question that must be addressed 
before the question of medical nexus to service is even 
reached-the claims for service connection cannot be deemed 
valid.  See, e.g., Brammer, 3 Vet. App. at 225. 3 Vet. App. 
at 225.

Further, to whatever extent the veteran is attempting to 
establish each claim on the basis of his own assertions, as a 
layperson, he simply is not competent to render a probative 
(i.e., persuasive) opinion on a medical matter-such as the 
diagnosis of a specific disability.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Therefore, 
he cannot establish either service connection claim, or 
convert the August 2004 medical conclusions, on the basis of 
his assertions, alone.

For all the foregoing reasons, the claims for service 
connection for a skin condition, to include chloracne, and 
for acute porphyria, each claimed as due to herbicide 
exposure, are denied.  In reaching this conclusion, the Board 
has considered the benefit-of-the- doubt doctrine; however, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not for application in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a skin condition, to include 
chloracne, claimed as due to herbicide exposure, is denied.

Service connection for acute porphyria, claimed as due to 
herbicide exposure, is denied.


REMAND

Unfortunately, the claims file reflects that another remand 
of the claim for service connection for a blood disorder, as 
secondary to hepatitis or status post infectious hepatitis is 
warranted, even though such will, regrettably, further delay 
an appellate decision non this claim.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

In December 2003, the Board remanded to the RO the matter 
remaining on appeal for due process development, to include 
affording the veteran a VA examination by a panel consisting 
of a hematologist and a dermatologist.  The examiners were 
instructed to render an opinion as to whether if any blood 
disorder other than acute porphyria is diagnosed, and if so, 
whether it is at least as likely as not it is related to 
service.  

The RO did not, however, fully comply with the Board's remand 
order regarding the requested examinations.  VA examinations 
conducted in August 2004 include discussion of the claimed 
porphyria, but do not discuss whether any other blood 
disorder is present and may be associated with the service-
connected hepatitis.  A June 2004 VA outpatient treatment 
record indicated that the veteran has anemia related to 
multiple factors and chronic renal insufficiency.  The 
presence of anemia was again noted in an August 2004 
outpatient treatment record.  These findings were not 
discussed by the examiners  

Under the circumstances, the Board finds that Stegall 
requires that this matter be remanded to the RO to obtain a 
supplemental opinion regarding the claimed blood disorder, as 
previously ordered.  The veteran is hereby notified that 
failure to report to any scheduled examination arranged, 
without good cause, may well result in a denial of the claim 
for service connection (as the claim will be based upon 
consideration of the evidence of record.  See 38 C.F.R. § 
3.655 (2006).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to any scheduled examination(s), the RO 
should obtain and associate with the claims file copy(ies) of 
the notice(s) of the examination(s) sent to him by the 
pertinent VA medical facility.

Prior to arranging to obtain further medical opinion, the RO 
should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes outpatient treatment records from the Clarksburg 
VAMC, dated up to June 2006.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Clarksburg VAMC since June 2006, following the current 
procedures prescribed in 38 C.F.R. § 3.159 (2004) as regards 
requests for records from Federal facilities. 

The Board father notes that the veteran has not been notified 
of the evidence needed to substantiate a secondary service 
connection claim.  Hence, to ensure that all due process 
requirements are met, the RO should also notify the veteran 
of the evidence needed to substantive the secondary service 
connection claim and also give the veteran another 
opportunity to present information and evidence pertinent to 
the claim on appeal, notifying him that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also  38 U.S.C.A. § 5103(b)(3) (West Supp. 
2005) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year VCAA notice period).  The RO should request that the 
appellant submit all evidence in his possession.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A  (West 2002); 38 C.F.R. § 3.159 (2006).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Clarksburg VAMC all outstanding pertinent 
records of evaluation and/or treatment 
for any blood disorder, to include 
anemia, from June 2006 to the present.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter advising him 
of the evidence needed to substantiate 
the claim for service connection for a 
blood disorder, as secondary to hepatitis 
or status post infectious hepatitis.  

The RO should request that the veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent 
to this claim that is not currently of 
record.  The RO should also invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should forward the claims file to the 
physician who conducted the August 2004 
hematology examination for an addendum 
opinion addressing the etiology of any 
current blood disorder.  

If the prior examiner is not available, 
or examination is needed for this or 
other physician to provide the requested 
opinion, the RO should arrange for the 
veteran to undergo examination at an 
appropriate medical facility.

The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

After review of the record, to include 
the prior examination reports, the 
physician should state whether any blood 
disorder, other than acute porphyria, is 
diagnosed.  If so, the physician should 
offer an opinion, consistent with sound 
medical principles, to whether there is 
at least as likely as not (i.e., there is 
a 50 percent or more probability) a 
medical relationship (based on causation 
or aggravation) between the current blood 
disorder and in-service hepatitis or to 
status post infectious hepatitis. The 
physician should specifically indicate 
whether the current blood disorder is a 
residual of in-service hepatitis.  The 
physician should consider and address 
pertinent comments and conclusions 
reflected in the August 2004 skin and 
hematology examination reports.

The physician should set forth all 
pertinent findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

7.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for a blood 
disorder, as secondary to hepatitis or 
status post infectious hepatitis, in 
light of all pertinent evidence and legal 
authority.  

8.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


